Title: From Benjamin Franklin to Sargent Aufrere & Co., 14 January 1762
From: Franklin, Benjamin
To: Sargent Aufrere & Co.


To Messrs. Sargent & Aufrere
Gentlemen,
London Jany. 14, 1762
I beg Pardon for giving you any farther Trouble relating to the Colony Drafts. It is only to request you would be assured yourselves, and do me the Favour to inform Messrs. Barclays, that I had not the least Intention to subject you and them to the precarious Pleasure of the Proprietor or his Governor, for your Reimbursement, when I requested your Honouring those Drafts. I knew very well that it did not depend upon the Governor. The Drawers must in the Nature of Things have been accountable to you. They actually keep the Money for which they sold the Bills in their own Hands, for their own Security, till they are advis’d of the Payment here, and to enable them to make good any possible Deficiency. They have accordingly allow’d themselves in the Drafts, a proper Time for that Purpose. I did not mean to propose that any Part of the Money appropriated by the new Law should be apply’d to make good any Deficiency in the old one; for I knew that could not be legally done without an Act. But I thought no Inconvenience could arise from borrowing a Part of the second Grant to pay off the overdrawn Bills, and replacing it with the Money that must have been sent you by the Drawers, as soon as they could hear of your Transaction in their favour; especially as an Expence and Loss would thereby be sav’d to the Province, Disappointment to the Purchasers of the Bills prevented, and the Credit of the Publick Drafts supported to their future Advantage; while the Money borrowed for this purpose must otherwise for the Time lie quite dead and useless. Finding it impossible at this Time, to borrow Money of private Persons for their Payment, I have concluded, tho’ with much Regret, to let the overdrawn Bills take their Course. With the greatest Regard, I am Gentlemen, your most obedient humble Servant
B. Franklin
